 GULFCOAST TRANSIT COMPANY185union as representative of the 'employees in the unit for which Local715 was certified.From this, it is clear. that-the allegations. containedin Local 715's motion constitute an attempt to raise a question con-cerning representation.Local 715 requests that we resolve this allegedquestion concerning representation by amending the certification.TheAct and the Board's policy, however, require that such matters bedetermined through a petition and secret ballot of the employees con-cerned.5Accordingly, we find 6 the motion to amend the certificationwithout merit.[The Board denied the motion.]MEMBERSLEEDOMand BRowN took no part in the consideration ofthe above Decision and Order.6 SeeIt.M. ££ollingshead Corporation,111 NLRB 840:Gulf Oil Corporation,109 NLRB861;Wealherhead Company of Antwerp,100 NLRB 1266;WagnerElectricCorporation,91 NLRB220.Cf.NationalCarbon Company, a Division of Union Carbide andCarbonCorporation(Edgewater Works),116 NLRB 488.6 ChairmanMcCullochconcurs in the result because the facts presented by the motionand opposition leave some doubt as to whether the merger and change of bargaining repre-sentative from one local union to another actually reflect the desire of a majority ofemployees in the represented unit.Gulfcoast Transit CompanyandNational Maritime Union ofAmerica,AFL-CIO.Case No. 12-CA-2010. January 12, 1962DECISION AND ORDEROn October 18, 1961, Trial Examiner George A. Downing issuedhis Intermediate Report in the above-entitled proceeding, findingthat the Respondent had engaged in and is engaging in certain unfairlabor practices, and recommending that it cease and desist therefromand take certain affirmative action, as set forth in the IntermediateReport attached hereto.Thereafter, the Respondent and the NationalMaritime Union filed exceptions to the Intermediate Report and sup-porting briefs.Pursuant to the provisions of Section 3(b) of the Act, the Boardhas delegated its powers in connection with this case to a three-member panel [Members Rodgers, Fanning, and Brown].The Board has reviewed the rulings of the Trial Examiner madeat the hearing and finds that no prejudicial error was committed.The rulings are hereby affirmed.The Board has considered theIntermediate Report, the exceptions and briefs, and the entire recordin the case, and hereby adopts the findings, conclusions, and recom-mendations of the Trial Examiner.135 NLRB No. 25. 186DECISIONS OF NATIONAL LABOR RELATIONS BOARDORDERUpon the entire record in this case, and pursuant to Section 10 (c)of the National Labor Relations Act, as amended, the National LaborRelations Board hereby orders that the Respondent, Gulfcoast Tran-sitCompany, Tampa, Florida, its officers, agents, successors, andassigns, shall:1.Cease and desist from :(a)Refusing to bargain collectively with NMU as the exclusiverepresentative of its employees in the unit herein found appropriatewith respect to wages, rates of pay, hours of employment, or otherconditions of employment.The appropriate collective-bargainingunit is :All unlicensed personnel aboard the vessel SSMartha Mac,in-cluding personnel in the deck, engineer, and steward depart-ments, excluding office clerical employees and all supervisors asdefined in the Act.(b)Recognizing the Gulfcoast Transit Unlicensed PersonnelAssociation as the representative of any of its employees for thepurpose of dealing with the Respondent concerning grievances, labordisputes, wages, rates of pay, hours of employment, or other condi-tions of employment until it has complied with the provisions of thisOrder requiring it to bargain with the National Maritime Union ofAmerica, AFL-CIO, and unless and until Gulfcoast Transit Un-licensed Personnel Association shall have demonstrated its exclusivemajority representative status pursuant to a Board-conducted elec-tion among the Respondent's employees.(c) Interfering with the administration of, and contributing un-lawful support to, the Gulfcoast Transit Unlicensed Personnel Asso-ciation, or to any other labor organization of its employees.(d) In any like or related manner interfering with, restraining,or coercing employees in the exercise of the right to self-organization,to form labor organizations, to join or assist the above-named or anyother labor organizations, to bargain collectively through representa-tives of their own choosing, and to engage in any other concertedactivities for the purposes of collective bargaining or other mutualaid or protection, or to refrain from any and all such activities.2.Take the following affirmative action which the Board finds willeffectuate the policies of the Act :(a)Bargain collectively, upon request, with National MaritimeUnion of America, AFL-CIO, as the exclusive representative of itsemployees in the appropriate unit and, if an understanding is reached,embody such understanding in a signed agreement.(b)Withdraw and withhold recognition from Gulfcoast TransitUnlicensed Personnel Association, as representative of any of the GULFCOAST TRANSIT COMPANY187Respondent's employees on its vessel, SSMartha Macfor the pur-pose of contracting or negotiating or otherwise dealing with theRespondent with respect to wages, rates of pay, or any other term orcondition of employment both until it has complied with the provi-sions of this Order requiring it to bargain with National MaritimeUnion of America, AFL-CIO, and thereafter, unless and until saidlabor organization shall have demonstrated its exclusive majorityrepresentative status pursuant to a Board-conducted election.(c)Post aboard its vessel, SSMartha Mac,copies of the noticeattached hereto marked "Appendix." 1Copies of said notice, to befurnished by the Regional Director for the Twelfth Region, shall,after being duly signed by a representative of the Respondent, beposted immediately upon receipt thereof, and be maintained by itfor 60 consecutive days thereafter, in conspicuous places, includingall places where notices to employees are customarily posted.Reason-able steps shall be taken to insure that said notices are not altered,defaced, or covered by any other material.(d)Notify the Regional Director for the Twelfth Region, in writ-ing, within 10 days from the date of this Order, what steps have beentaken to comply herewith.IIn the eventthat this Order is enforced by a decree of a United States Court ofAppeals, there shallbe substitutedfor the words "Pursuantto a Decisionand Order" thewords "Pursuant to a Decree of the UnitedStates Court of Appeals,Enforcing an Order."APPENDIXNOTICE TO ALL EMPLOYEESPursuant to a Decision and Order of the National Labor RelationsBoard, and in order to effectuate the policies of the National LaborRelations Act, as amended, we hereby notify you that :WE WILL bargain collectively on request with National Mari-time Union of America, AFL-CIO, as the exclusive representa-tive of all our employees in the following appropriate collective-bargaining unit, and, if an understanding is reached, we willembody such understanding in a signed agreement. The appro-priate collective bargaining unit is :All unlicensed personnel aboard the vessel SSMartha Mae,including personnel in the deck, engineer, and steward de-partments, excluding office clerical employees and all super-visors as defined in the Act.WE WILL NOT recognize Gulfcoast Transit Unlicensed Person-nel Association as the representative of any of our employees forthe purpose of contracting, negotiating, or otherwise dealing withthem with respect to grievances, labor disputes, wages, rates ofpay, hours of employment, or other conditions of employment 188DECISIONS OF NATIONAL LABOR RELATIONS BOARDuntil after we have bargained with National Maritime Union ofAmerica, AFL-CIO, and will not thereafter recognize said Gulf-coast Transit Unlicensed Personnel Association as such repre-sentative unless and until it shall have demonstrated its exclusivemajority representative status pursuant to a Board-conductedelection.WE WILL NOT interfere with the administration of, or contributeunlawful support to, Gulfcoast Transit Unlicensed PersonnelAssociation, or any other labor organization of our employees.WE WILL NOT in any like or related manner interfere with, re-strain, or coerce our employees in the exercise of the right toself-organization, to form labor organizations, to join or assistNational Maritime Union of America, AFL-CIO, or any otherlabor organization, to bargain collectively through representa-tives of their own choosing, and to engage in other concerted ac-tivity for the purposes of collective bargaining or other mutualaid or protection, or to refrain from any or all such activities.WE WILL withdraw and withhold recognition from GulfcoastTransit Unlicensed Personnel Association as the representativeof our employees for the purpose of dealing with us concerninggrievances, labor disputes, wages, rates of pay, hours of employ-ment, or other terms or conditions of employment, unless anduntil said labor organization shall have been certified by the Na-tional Labor Relations Board.All our employees are free to become or remain, or to refrain frombecoming or remaining, members of the above-named or any otherlabor organization.G1LFCOASTTRANsrrCOMPANY,Employer.Dated----------------By-------------------------------------(Representative)(Title)This noticemust remainposted for 60 days from the date hereof,and must not be altered, defaced, or covered by any othermaterial.INTERMEDIATE REPORTSTATEMENT OF THE CASEThisproceeding,brought under Section 10(b) of the National Labor RelationsAct, as amended (61 Stat. 136; 73 Stat. 519), was heard at Tampa, Florida, on August28 and 29, 1961,pursuantto due notice.The complaint,issued onJuly 11, 1961, bythe General Counsel ofthe NationalLabor RelationsBoard andbased on chargesduly filed and served, allegedin substance that Respondent had engaged in unfairlabor practices proscribed by Section 8(a)(1), (2),and (5) of the Act by (1)rendering unlawful aid,assistance,and support since November16, 1960, to anassociationof itsemployees,and (2) by refusing to bargainsinceNovember 16, 1960,with the Charging Union(herein calledNMU) which, on February8, 1960, wascertified by theBoard'sRegionalDirectoras the exclusive bargaining representativeof Respondent's employeesin anappropriate unit.Respondent answered,denying the unfairlabor practices as alleged and averringaffirmatively that NMU lost its majoritystatus after an economicstrike on May 5, GULFCOAST TRANSIT COMPANY1891960, during which Respondent permanently replaced a majority of the employees.Respondent defended its dealings with the employees on board ship on the basis ofthe unusual conditions which exist aboard a vessel on the high seas and on the furtherground that NMU was guilty of such misconduct toward the employees as effectuallyto preclude the adjustment of their grievances through NMU.Upon the entire record 1 in the case and from by observations of the witnesses, Imake the following:FINDINGS OF FACT1.JURISDICTIONALFINDINGSI find on facts alleged in the complaint and admitted by answer that Respondent,a Florida corporation, engaged in the business of transporting bulk cargo betweenTampa, Florida, and New Orleans, Louisiana, by steamship, is engaged in interstatecommerce within the meaning of the Act throughitsannualreceipt of revenuesexceeding $50,000 for its services connected with the transportation of goods ininterstate commerce.IL THE LABORORGANIZATIONS INVOLVEDNMU is a labor organization within themeaningof Section 2(5) of the Act.I also find, on the basis of the evidence summarized under section III,B, infra,that Gulfcoast Transit Unlicensed Personnel Association, also known as Associationof Unlicensed Crew SSMartha Mac(herein called the Association) is a labororganization within themeaningof Section 2(5) of the Act, because it dealt withRespondent concerning grievances, overtime compensation, hours of employment,and conditions of work.N.L.R.B. v. Cabot Carbon Company and Cabot Shops, Inc.,360 U.S. 203.HI. THE UNFAIR LABOR PRACTICESA. Theissues;the Section 10(b) questionUnder the complaintallegations,the violations of both Section 8(a)(2) and8(a)(5) were related almost entirely to Respondent's recognition of and dealingswith the Association since November 16, 1960 (during NMU's certification year),the single exception being a further allegation that Respondent also engaged in bad-faith bargaining with NMU.On the refusal-to-bargain question, Respondent's brief arguesa singleissue-theparamount one in the case-whether NMU's loss of majority during the certificationyear, resulting from an economic strike and from Respondent's permanent replace-ment of all strikers, constituted such an unusual circumstance as to absolve Respond-ent from its obligation to bargain.The only other issue in thecase iswhether theGeneral Counsel proved that Respondent'sdealingswith the Association sinceNovember 16 constituted the giving of unlawfulaid, assistance,or support .2For preliminary consideration is the question concerning the weight to be givento evidence of events prior to November 16, received over Respondent's objectionthat it was barred by Section 10(b).That evidence covered briefly the early nego-tiations between Respondent and NMU, and covered in more detail the forming ofthe Association and Respondent's dealings with it during the prior period.It is definitively settled that Section 10(b) is a statute of limitations and not a ruleof evidence.Evidence of events outside .the statutory, period may accordingly bereceived under the "established judicial rule of evidence that testimony of prior orsubsequent transactions, which for some reason are barred from forming the basisfor a suit, may nevertheless be introduced if it tends reasonably to show the purposeand character of the particular transactions under scrutiny."Federal Trade Commis-sionv.Cement Institute,333 U.S. 683, 704.That rule is, of course, subject to theimportant qualification that testimony as to such barred events may be receivedonly as background evidence and may not be given independent or controlling weight.Alumatic Windows, Inc.,131 NLRB 1210; seeParamount Cap Manufacturing Com-pany v. N L.R.B.,260 F. 2d 109 (C.A. 8).As the Supreme Court held inLocal Lodge No. 1424,InternationalAssociation ofMachinists, AFL-CIO v. N.L.R.B. (Bryan Manufacturing Co.),362 U.S. 411, it isnecessary to distinguish between the following two different kinds of situations inapplying rules of evidenceas tothe admissibility of past events:ICorrections of the record are hereby ordered, pursuant to the General Counsel's motion,in the absence of objection.8Mistakenly citing the language of the charge,Respondent's brief argues against a find-ing ofdomination,but therewas no allegation of domination In the complaint and noclaimof any by the General Counsel. 190DECISIONS OF NATIONAL LABOR RELATIONS BOARDThe first is one where occurrences within the six-month limitations period in andof themselves may constitute, as a substantive matter, unfair labor practices.There, earlier events may be utilized to shed light on the true character of mattersoccurring within the limitations period; and for that purpose § 10(b) ordinarilydoes not bar such evidentiary use of anterior events.The second situation is thatwhere conduct occurring within the limitations period can be charged to be anunfair labor practice only through reliance on an earlier unfair labor practice.There the use of the earlier unfair labor practice is not merely "evidentiary,"sinceit does not simply lay bare a putative current unfair labor practice.Rather,it serves to cloak with illegality that which was otherwise lawful.And where acomplaint based upon that earlier event is time-barred, to permit the event itselfto be so used in effect results in reviving a legally defunct unfair labor practice.To mark more precisely the limits of its holding, the Court elsewhere stated that"we need not go beyond saying that a finding of violation which is inescapablygrounded on events predating the limitations period is obviously at odds with the pur-poses of the Section 10(b) proviso."It is in the light of the foregoing principles that the evidence of the earlier eventsisweighed herein.Evidence concerning the formation of the Association and of theearlier manner ofits functioning was plainly relevant background for the evaluationof events within the statutory period.As the court said inN.L.R.B. v. SharplesChemicals, Inc.,209 F. 2d 645, 653 (C.A. 6) :The original inception of the different organizations, together with the testimonythat they were still functioning, without much attempt on the part of Respondentto show any basic change, had a material bearing upon the question of howthey were functioning on and after [the Section 10(b) date].So too the evidence of Respondent's bargainingattitude prior to November 16 isutilized only in illumination of its alleged bad faith during the statutory period.B. The evidenceRespondent operatesa single vessel,the SSMartha Mac,a bulk cargo carrier incoastwise trade, hauling phosphate and coal between Tampa and New Orleans. Itsunlicensedpersonnel aboard ship numbered some 34 employees. Its officers (licensedpersonnel) included in part Captain Alf J. Dahl, Acting Captain (and Chief Mate)Robert L. Fonda, and Chief Engineer Eric Blomquist.Corporatewise, Respondent'sgeneralmanagerwas Ned Wheelock and its assistant manager was William H.Vaught.On January 11, 1960, Gulfcoast Transit Union, Ind., filed a representation pe-titionseeking representation of all unlicensed personnelaboard theMartha Mac,andon January 30 NMU fileda petition in the same unit.The cases were consolidatedand a consentelection was held on January 30, 1960, with NMU winning the elec-tion.NMU was thereafter certified as the exclusivebargainingrepresentative of saidemployees on February8,andthe Union and the Company attendedbargainingnegotiating sessionsuntilMay 5, 1960, on which date the employees in the unitwent onstrike .3Some 20 of the unlicensedpersonnelwalked off the ship and 14 re-mained on board. On thesameday Respondent permanently replaced all of the 20strikers.In June 1960, the men on board formed themselves intoan "opposing association"(to NMU) and thenceforth dealt through theirassociationdirectly with Respondent'sofficers, without notice to NMU,concerning grievancesand a variety of working andlivingconditionsaboard ship (as more fully recited hereinafter).The minutes ofaThe following facts concerning the filing and disposition of charges were stipulated :On June 10, 1960, Respondent filed 8(b) (1) (A) charges in Case No 12-CB-1396,accusing the Union of strike misconduct.The Regional Office dismissed those chargesbecause of insufficiency of evidence.On August 8, 1960, NMU filed 8(a) (1), (3), and(5)charges against Respondent in Case No 12-CA-1363 (1-4).The RegionalOffice administratively dismissed the 8(a) (3) and (5) allegations, and a hearing washeld only on the Section 8(a) (1) allegationOn recommendation of the TrialExaminer, the latter allegations were subsequently dismissed by the BoardOn February 9, 1961, a representation petition was filed in Case No 12-RC-1153,by Gulfcoast Transit Unlicensed Personnel Association, Ind., and on March 2 1961,NMU intervened in that proceeding. Thereafter, under the direction of the RegionalDirector, a representation hearing was held on May 16, 1961, and on the same dateunfair labor practice charges were filedby NMU inthe present proceeding. GULFCOAST TRANSIT COMPANY191the Association showed that the members in attendance at all of the meetings num-bered substantially more than a majority of Respondent's employees.As the foregoing evidence, which was introduced by the General Counsel, estab-lished an actual loss of majority by NMU on or before June 25, 1960, it is unneces-sary to consider Respondent's contention that the employees could not have desiredrepresentation by NMU because of the effect upon them of a scurrilous notice, sentby NMU, which charged them with "scabbing" in terms of the celebrated Jack Londonstatement.Furthermore, Section 10(b) precludes a finding that the Union's loss ofmajority was attributable to Respondent's unfair labor practices.Evidence concerning the pre-10(b) negotiations between Respondent and NMUshowed that, following the certification, meetings were held on March 30, April 30,May 12, mid-July, August 4 and 5, and mid-October.The negotiations centeredaround the Union's standard industry agreement covering dry-cargo vessels, withcertain changes made by NMU to fit theMartha Mac.Both sides made and refusedto make certain concessions; the main stumbling blocks were the pension plan and thehiring hall, with Respondent being adamantly opposed to the latter.Prior to the certification, Respondent had permitted NMU representatives to go onboard, both for organizational purposes and to receive and process grievances, butfollowing the certification, permission to board was refused to NMU, and specifically,was refused to John Reizinger, field patrolman, who was turned away several times bya guard at a gate which Respondent erected at the entrance to its dock shortly afterthe election.At the April 30 meeting, Respondent related its refusal of access tothe fact that NMU had not furnished a certificate of insurance covering NMU per-sonnel who might go on board. On May 2, the Union furnished Respondent acertificate of coverage in the usual amount of $25,000 to $50,000, public liability.4A month later, NMU was informed that the coverage was inadequate, and that Re-spondent was demanding coverage of $100,000 to $300,000. That demand was neverwithdrawn, and it was one of the items left open for discussion at all subsequentbargaining sessions.Beginning with the meeting of May 12, Respondent frequently made the claimthat the Union had lost its majority (through the replacement of the strikers) andwas no longer the representative of the employees on board, stating also that Re-spondent was present in the negotiations because under the law it had to sit down andmeet with the Union periodically.The foregoing positions were maintained through a final negotiation meeting, heldon January 24, 1961,'and no agreement was reached.We turn now to the evidence concerning the forming of the Association and itsdealings with Respondent. In June 1960, all unlicensed personnel decided during ameeting in the crew's mess to form some sort of "opposing association" (to NMU)with the object of making the ship a better place to live and for effecting improve-ments in the general welfare of the crew.To that end they formed an "unofficial"organization, electing delegates from the different departments, choosing a chairman,a secretary, and a treasurer, and providing for the collection of dues.Meetings wereheld roughly on a monthly basis, usually when at sea, and grievances and complaintswere received and discussed and action was agreed upon for handling such matterswith the ship's officers.Copies of the minutes (which were typed by the radio operator, a licensed officer)were posted on the bulletin board in the crew's mess until some 6 months before thehearing in this case.They showed frequent instances in which delegates were di-rected to take up specific matters with the ship's officers to remedy complaints and toimprove working conditions, and they showed similarly reports by the delegates bookto the membership of the results obtained.In September the crew members took action toward organizing their Associationon a more formal or "official" basis, by a formal election of officers, by increasingthe dues, and by providing for an initiation fee. Seeking also to place their relationswith Respondent on a more formal basis, the delegates met aboard ship on Septem-ber 28 with a committee of Respondent's representatives, consisting of Captain AllDahl, General Manager Wheelock, Assistant Manager Vaught, and Chief EngineerBlomquist.Secretary Richard Watkins of the Association was informed by Vaughtthat Vaught would take the minutes of the meeting and that Watkins need not do so.Vaught's minutes (amplified on certain details by unrefuted testimony) showedthat a wide variety of matters pertaining to working and living conditions were6RickMiller, NMU'svice president,gave undenied testimony that such coverage is thesame as the Union carries under a blanket policy covering some 125 companies,operatingsome 500 to 700 ships of all classifications,including one identical in operation to theMartha Mac 192DECISIONSOF NATIONAL LABOR RELATIONS BOARDdiscussed, considered, and in some instances resolved.Thus beginning with thestatement that an association was proposed "as soon as it is legal to do so," the rangeof topics included in part the following: Delegates from different departments to berecognized by officers and Company for settling disputes; 5 men on deck to receiveorders only from bosun or mate on duty; 15-hour overtime limit for engine depart-ment; disputed overtime to be submitted to delegate for settlement; return to regularjob after vacation; attitude of officers toward crew members; job security; chartshowing seniority and vacation schedules; safety program; supper relief.The Association's minutes of subsequent meetings (with copies still being postedon the bulletin board), together with testimony, by President Wilson and SecretaryWatkins, showed that Respondent thereafter dealt with the Association's repre-sentatives concerning complaints and grievances and on a variety of matters relatingto working and living conditions on board ship, and that such dealings continuedwithout break or change after November 16.Watkins confirmed that matters men-tioned in the minutes were in fact taken up with the ship's officers.Wilson testifiedto conferring with the ship's officers on such matters as complaints covering unneces-sary work on Sunday and the crew's desire for a set of rules on the subject; plumbingtroubles; a washing machine; a broken TV; and the reason for the discharge of anemployee.Wilson also read to the Association in a meeting on February 4, 1961, from amimeograph sheet supplied him by Chief Engineer Blomquist, a report of theadditional benefits which the officers' association (of licensed personnel) had receivedthrough negotiation with the Company, which were set forth in full in the minutesof the meeting.The minutes elsewhere referred to the "very likely" possibility thatthe employees would receive certain of those benefits in view of what the officersreceived, and they also contained the following addendum of Wilson's commentsfollowing the reading of his report:You can see that the Company is willing to discuss our problems and desiresand willing to concede where and when possible.Plus he pointed out ourCompany is only two years old and is operating against severe competition.In the meantime on or about January 7, 1961, the employees signed and adopteda formal "Constitution and Bylaws" of their Association, which was prepared byAttorney James M. McEwen, of Tampa, and which provided in part that McEwen'soffice should be its headquarters and that the attorney, the business agent, and thedelegates should constitute the Association's representatives.The General Counsel also offered unrefuted evidence that the ship's officers them-selves actively participated in the employment of the attorney for the Association.Thus, Rhea Johnson, a licensed officer, testified that shortly after he was employedaround December 2, 1960, Chief Engineer Blomquist questioned him in the pres-ence of the other officers, including Acting Captain Fonda, concerning an attorneyin Tampa who might draw up a constitution for the unlicensed personnel. Blom-quist inquired specifically aboutMcEwen, stating that McEwen was the sameattorney who had drawn up the constitution for the licensed personnel and that"We are thinking about getting him for the unlicensed personnel, to draw up theirconstitution."When Johnson asked if Blomquist was in any hurry, Blomquist toldhim to forget about it because they had to have it done rapidly to qualify for anapproaching election or some such thing.Johnson testified further that Acting Captain Fonda made the remark severaltimes, in the presence of both licensed and unlicensed personnel, that the Companywould never enter into negotiations with NMU, calling it a "Nigger union," andadding that because of the rotary method under which NMU operated its hiringhall, the Company could not screen the personnel and decide who was to comeaboard the vessel.C. Concluding findings1.The refusal to bargainAs previously stated, Respondent defends its refusal to bargain with NMU onthe basis of a single contention which may be stated as follows: The loss of8 Concerning that entry Secretary Watkins testified that "The president [Wilson] askedthe company officials present if they would recognize the delegates from each departmentin settling any disputes about the unlicensed personnel and the company agreed to recog-nize the delegates elected."Though President Wilson testified at first that the Association was neither accepted norrejected, he then added that he could remember nothing on that particular point. GULFCOAST TRANSIT COMPANY193majority by NMU, which resulted from the economic strike and the permanentreplacement of all the strikers, was such an unusual circumstance as to absolveRespondent from its obligation to bargain with NMU during the certification year.The leading case on this point is RayBrooks v. N.L.R.B.,348 U.S. 96, whichaffirmed the enforcement by the Court of Appeals for the Ninth Circuit (204 F. 2d899) of the Board's decision at 98 NLRB 976. As the Supreme Court stated theissue, it involved the duty of an employer toward a duly certified bargaining agentif,shortly after the election which resulted in the certification, the union has lost,without the employer's fault,amajority of the employees from its membership.The Court reviewed and approved the Board's "working rule" that a certificationbased on a Board-conducted election must be honored for a "reasonable" period,ordinarily "one year," in the absence of "unusual circumstances," and it cited asexamples of "unusual circumstances" as found by the Board the following threesituations: (1) The certified union dissolved or became defunct; (2) as a resultof a schism, substantially all the members and officers of the certified union trans-ferred their affiliation to a new local or international; and (3) the size of thebargaining unit fluctuated radically within a short time.Commenting that the issue was open before it, the Court cited as examples ofitsown earlier decisions in which an employer was required to bargain for areasonable period, despite a union's loss of majority,Franks Bros. Company v.N.L R.B.,321 U.S. 702, andN.L.R.B. v. Mexia Textile Mills, Inc.,339 U.S. 563.The Court continued:Petitioner contends that whenever an employer is presented with evidencethat his employees have deserted their certifiedunion,he may forthwith refuseto bargain. In effect, he seeks to vindicate the rights of his employees to selecttheir bargaining representative.If the employees are dissatisfied with theirchosen union, they may submit their own grievance to the Board. If an em-ployer has doubts about his duty to continue bargaining,it ishis responsibilityto petition the Board for relief, while continuing to bargain in good faith atleast until the Board has givensomeindication that his claimhasmerit.Although the Board may, if the facts warrant, revoke a certification or agreenot to pursue a charge of an unfair labor practice, these are matters for theBoard; they do not justify employer self-help or judicial intervention.Theunderlying purpose of this statute is industrial peace.To allow employers torely on employees' rightsin refusingto bargain with the formally designatedunion isnot conducive to that end, itis inimicalto it.Congress has deviseda formal mode for selection and rejection of bargaining agents and has fixed thespacing of elections, with a view of furthering industrial stability and with dueregard to administrative prudence.Respondent argues that theBrookscase is distinguishableon itsfacts becausehere there was no repudiation of the Union by the employees who voted for it,but that insteada newset of employees, in defiance of the Union, selected a differentrepresentative by forming the opposing Association.Respondent advances, how-ever, no persuasive reason why the claimed distinction renders inapposite the princi-ples ofBrooksor requires any differencein results.Since it does take issue withother cases which the General Counsel and the Unioncitein further support of theirposition, we turn to those cases.Reliance Clay Products Company,115 NLRB 1736, involved the precise situationinvolved here, i.e ,an economicstrike, followed by replacement of the strikers andby a refusal to bargain within the certification year on the ground that the union nolonger represented a majority.The Trial Examiner (whose report was adopted bythe Board) found theBrookscase to be controlling, and held that: "Alleged, oreven actual, loss of majority during the 1-year period is not suchan `unusual' cir-cumstance as will justify an employer's repudiation of the certified union as thestatutory representative of the employees "However, the Trial Examiner com-mented ina footnote that the respondent offered no proof of the fact that a majorityof its current employees were not supporters of the union.The Court of Appeals for the Fifth Circuit ordered enforcement,per curium(245 F. 2d 599),statingin part: "Replacement of all or a part of the strikers withno proof that such employees no longer desired the Union to renresent them did not,within the twelve months following certificationterminatethe Union's authority orthe obPeation of the Employer to bargain with it as the exclusive representative."Other decisions of that court, however, show that it does not consider actual re-pudiation and loss of maioritv to be a decisive factor.See. e.g.,N.L R.B. v. SansotrHosiery Mills, Inc.,195 F. 2d 350 (cited by the Supreme Courtin theBrookscase,634449-62-vol. 135-14 194DECISIONS OF NATIONAL LABOR RELATIONS BOARDsupra,as sanctioningthe Board's position on the certification year rule), andParkset al. v. Atlanta Printing etc. Union, 243F. 2d 284, where the court, citingBrooks,referred to the status of a certified union as alone decisive.Indeed, though the General Counsel offered the proof,missing inReliance,thatNMU had suffered an actual loss of majority, that fact was not decisive underBrooks,where an actual loss occurred without fault of the employer, or under theother cases which the General Counsel and Union rely upon.Thus, inClark &Lewis Co.,122 NLRB 865, enfd. 274 F. 2d 817 (C.A. 5), there had been a 100-percent repudiation of the union during the certification year.The Trial Examiner,whose report was adopted by the -Board, nevertheless held theBrookscase to becontrolling, commenting in part that, "Whenever the 1-year rule applies, as it doesin this case, the Board ordinarily dismisses all petitions seeking to raise a questionconcerning representation filed at any time before the end of the certification year inorder to protect both the bargaining agent and the employer from disturbanceduring that period."Rockwell Valves, Inc.,115 NLRB 236, was such a representationcase.The unionwas certified on January 15, 1955, but was unsuccessful in reaching agreement withthe employer, and on June 19mostof the employees went on strike.The employerhired permanentreplacements,most of whom indicated that they did not wish tobe represented by the union.The employer filed his RM petition November 22,contending the unionno longer representedamajority of the employees.TheBoard held:The Board has consistently held, with judicial approval [citing RayBrooks],that, absent unusual circumstances not here present, a Board certification willbe treated as identifying the statutory bargaining representative with certaintyand finality for a period of 1 year;and, inorder to protect the bargainingrelationship from disturbance during that period, it is the policy of the Board,in caseslike the one at bar,to dismiss all petitionsfiled at any time beforethe end of the certification year.Genesee Foundry Company, Incorporated,109 NLRB 1253, was another com-plaint case in which a majority of the employees repudiated the certified union(Steelworkers) during the course of a strike by signing cards authorizing the Moldersto act as their exclusive bargaining representative.The company promptly recog-nized the Molders and executed a contract with that union.The Board found,in agreementwith the Trial Examiner, that byrecognizingMolders, the companyviolated Section 8(a) (5) of the Act, stating:The principal matter in contention is the validity of the Board's certification-year rule.The Respondentmaintainsthat because the Molders obtained a cardmajority, the Respondent was duty bound to bargain with it, notwithstandingthe fact that the defection in the Steelworkers' ranks occurred during the certifi-cation year.The board has consistently held, with the approval of the greatweight of court decisions, that a certified union's majoritystatus, inthe absenceof unusual circumstances, is conclusively presumed to continue for 1 yearfollowing certification.In the instantcase,the employees' repudiation of theSteelworkers,the incumbentUnion, and their affiliation with the Molders, donot constitutesuch unusual circumstanceswithin the certification year as toimpair the Steelworkers' representativestatus.We seeno reasonfor departingfrom our usual rule.There is no significant distinction betweenGeneseeand the present case, whereNMU occupied the same position as Steelworkers, and the Association occupied thesameposition as Molders.Though less directly in point,West Fork Cut Glass Company,90 NLRB 944,is inaccord with the foregoing holdings.There a strike occurred during the certi-fication year and was followed by the -replacement of a substantial number ofstrikers and by the crossing of the picket line by a majority of the employees whocontinued to work.The company contended that those facts presented such "un-usualcircumstances" as to justify its questioning of the union's majority, since therepudiation of the union showed that the union no longer represented a majorityof the employees. The Board held in part that even were it to assume that the non-striking employees attempted to repudiate the union by continuing to work duringthe strike, it would "find that the Respondent was obligated to bargain with theUnion, as the Board and the courts have consistently held that a certification isbinding despite a clear attempt by the employees to repudiate the union."The conclusions which I draw from the foregoing decision are as follows: (1) Aloss of majority by a certified union during its certification year, even without fault GULFCOAST TRANSIT COMPANY195,on the employer's part,does not,absent unusual circumstances,absolve the em-ployer from his obligation to bargain;and (2)that the repudiation of the unionshould occur during the course of a strike, either with or without a permanentreplacement of the strikers,does not constitute such an unusual circumstance as toaffect that obligation.I therefore conclude and find that on and after November 16, 11960,Respondentrefused to bargainwith NMUas the exclusive bargaining representative of Respond-ent's unlicensed personnel by:(a)Recognizing and dealing with the Association as the representative of saidemployees with respect to rates of pay, wages,hours of employment,and otherconditions of employment.(b)Dealing with the Association concerning,and adjusting,complaints andgrievances of the employees without givingNMU anopportunity to be present atthe adjustment.Section 9(a);Federal Telephone and Radio Company, a Divisionof International Telephone and Telegraph Corporation,107 NLRB649;HughesTool Co.,56NLRB 981, enfd. with modification147 F.2d 69(C.A. 5).(c)Negotiatingwith NMUin bad faith and with no intention of reaching anagreement.62.Assistance and supportThe Association's minutes(posted on Respondent's bulletin board),together withthe unrefuted testimony of Watkins and Wilson, showed that Respondent con-tinued to deal with the Association after November 16, 1960(as it had before), ona wide variety of grievances,on working conditions, and on other terms of em-ployment while NMU, the certified representative of the employees,was barredfrom the ship.Respondent also permitted the Association to use its facilities andequipment to hold meetings,to conduct Association business,and to post minutes(which disclosed on their face the fact of Respondent's dealings).Respondent'slicensed personnel also lent further assistance in preparing copies of the Association'sminutes and in procuring the services of an attorney.Assistance and support of the foregoing types have traditionally been found tofall under the proscription of Section 8(a) (2) ofthe Act.See, e g.,The Multi-Color Company,1,14NLRB 1129;Mt. Clemens Metal Products Company,126NLRB 1297.Indeed,Respondent's conduct was more flagrant than that presentedin the normal or typical case of unlawful support, in that its assistance of, anddealings with,the Association occurred during the certification year and at a timewhen Respondent was denying to NMU access to the employees and refusing tobargain with it. I conclude and find that by the conduct summarized in the fore-going paragraph,Respondent unlawfully assisted and supported the Association inviolation of Section 8(a)(2) and(l) of the Act.IV.THE REMEDYHaving found that Respondent engaged in certain unfair labor practices, it willbe recommended that Respondent cease and desist therefrom and that it take cer-tain affirmative action of the type conventionally ordered in such cases, as pro-vided in the recommended order below, which is found to be necessary to remedyand remove the effects of the unfair labor practices and to effectuate the policies ofthe Act.As the evidencedoesnot indicate such an attitude of opposition to the pur-poses of the Act generally that a commission of other types of unfair labor prac-tices is reasonably to be anticipated, the order provides that Respondent cease anddesist fromengagingin further conduct of the types herein found and from any likeor related conduct.Cf.TheMulti-Color Company,122 NLRB 429, 466;Mt.Clemens Metal Products Company,126 NLRB 1297, 1310.Upon the basis of the foregoing findings of fact and upon the entire record in thecase, I make the following:CONCLUSIONS OF LAW1.All unlicensed personnel aboard the vessel SSMartha Mac,including person-nel in the deck, engineer, and steward departments, excluding office clerical em-9The evidence of Respondent's pre-10(b) conduct furnished both light and support forthat finding, which is, however, based independently on Johnson's testimony concerningthe statements made by Fonda and Blomquist and Miller's testimony that Respondent'sposition on the issues(including insurance coverage and denial of access to the employeeswhile recognizingand dealingwith the Association), remained unchanged at the meetingof J.inuary24, 1961. 196DECISIONS OF NATIONAL LABOR RELATIONS BOARDployees and all supervisors defined in the Act,constitute a unit appropriate for thepurposes of collective bargaining within the meaning of Section 9(b) of the Act.2.NMU has been at all times since February 8, 1960,the exclusive representativeof all employees in the aforesaid unit for the purposes of collective bargaining withinthe meaning of Section 9(a).3.By refusing to bargain with NMU since November 16, 1960,Respondent hasengaged in and is engaging in unfair labor practices proscribed by Section 8(a)(5)and (1).4.By interfering with the administration of the Association and by contributingfinancial or other support to it, Respondent has, since November 16, 1960, engagedin and is engaging in unfair labor practices proscribed by Section 8(a)(2) and (1).5.The aforesaid unfair labor practices affect commerce within the meaning ofSection 2(6) and(7) of the Act.[Recommendations omitted from publication.]TitanMetalManufacturing Co.andUnited Steelworkers ofAmerica, AFL-CIO; United Steelworkers of America, AFL-CIO, Local 5649.Case No. 20-CA-1969. January 12, 1962DECISION AND ORDEROn September 21,1961, Trial Examiner James R. Hemingway issuedhis Intermediate Report in the above-entitled proceeding, findingthat Respondent had engaged in and was engaging in certain unfairlabor practices and recommending that Respondent cease and desisttherefrom and take certain affirmative action, as set forth in theIntermediate Report attached hereto.The Trial Examiner also rec-ommended that all other allegations of the complaint be dismissed.Thereafter, the Charging Party filed exceptions 1 to the IntermediateReport and a supporting brief.The Respondent filed a reply brief.Pursuant to the provisions of Section 3 (b) of the Act, the Board hasdelegated its powers in connection with this case to a three-memberpanel [Chairman McCulloch and Members Rodgers and Fanning].The Board has reviewed the Trial Examiner's rulings and finds thatno prejudicial error was committed.The rulings are hereby affirmed.The Board has considered the Intermediate Report, the exceptionsand briefs, and the entire record in this case, and hereby adopts thefindings, conclusions, and recommendations of the Trial Examiner.'ORDERThe Board adopts the Recommended Order of the Trial Examinerwith the modification of provision 2 (d) to read : "Notify said Regionali Subsequent to the filing of its exceptions,the Charging Party requested permission towithdraw its exceptions insofar as they relate to the Trial Examiner's dismissal of theSection 8(a) (5) allegation of the complaint.The request is granted.'Member Rodgers finds it unnecessary to a consideration of this case to decide whetheran economic striker once permanently replaced has a right to reinstatement if at the timeof application for reinstatement his replacement is no longer employed by the Employer.Accordingly.he would not adopt the Trial Examiner's comments in this regard.135 NLRB No. 22.